                       IN THE UNITED STATES DISTRICT COUR®.SFOR■■J;,V^^ u Q\V
                           THl? «!r»TTTHT?.I5TJ nTQTDTr'P
                           THE SOUTHERN         DISTRICT DTT
                                                          OF fl'Pn'Rl^TB
                                                             GEORGIA O      ^
                                     SAVANNAH DIVISION                           PM 2'3®
 ANTHONY GRANT,

         Plaintiff,

 V.                                                       CASE NO.    CV418-232


 ANDREW SAUL,          Commissioner of
 the Social Security
 Administration,

         Defendant.



                                          ORDER


        Before     the      Court    is    the     Magistrate     Judge's       Report     and

Recommendation,          to which no objections have been filed.                 (Doc.   24.)

After        careful     consideration,      the     report    and    recommendation        is

ADOPTED as the Court's opinion in this case and the Commissioner's

final decision is AFFIRMED.               The Clerk of Court       is DIRECTED to close

this    case.


        SO    ORDERED    this             day of March 2020.



                                            WILLIAM T.    MOORE, TTR.
                                            UNITED   STATES   DISTRICT     COURT
                                            SOUTHERN    DISTRICT     OF GEORGIA
